Allowable Subject Matter
Claims 22-42 are allowed.  The following is an examiner’s statement of reasons for allowance.  United States Patent 5,720,054 to Nakayama et al. teach a device for collecting liquids.  As shown in at least figure 5 the device has a fixing support (reference item 132), a swinging mechanism (reference item 144) disposed on the fixing support, and a suction tube assembly (reference item 94) connected to the swinging mechanism.  The suction tube assembly has a suction tube component (reference item 100 and 104).  As seen at least in figures 7 and 8 the suction tube component has a suction tube (reference item 112 and 144) with a cavity (reference item 110 and 118).  There must be an opening above the cavity in order to allow the liquid to be collected.  Within the suction component is a first conduit (reference items 122 and 124).  A pump body mechanism (reference item 52) is connected to the suction tube assembly.  A first end of the first conduit is inserted in the cavity.  A second end of the first conduit is connected to the pump body mechanism, and the pump body mechanism is configured to suck the liquid collected in the cavity.  See, for example, column 12 (lines 19-25):
Urine accumulated in the urine pool 118 is forwarded via a flexible tube 122 extending through an inner passage of the elbow 102 as well as through the swing arm 94 and its spindle 106 to the urinalysis device 50 located in the housing 22 under the action of the syringe pump 52 operating on its suction and delivery strokes.
Nakayama et al. do not teach a suction tube assembly connected to the swinging mechanism, the suction tube assembly comprising a slide rail component and a retractable suction tube component disposed in the slide rail component.  Additional prior art, including United States Patent 6,843,103 to Aguilare et al., teach a swinging mechanism coupling a first section (reference item 20) to a second section (reference item 19) of a suction tube assembly and where et al. the '103 patent does not teach a suction tube assembly comprising a slide rail component and a retractable suction tube component disposed in the slide rail component.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856